ITEMID: 001-97370
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF MARIA VIOLETA LAZARESCU v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Elisabet Fura;Ineta Ziemele;Josep Casadevall
TEXT: 4. The applicant was born in 1926 and lives in Bucharest.
5. In 1950 the State seized under Decree no. 92/1950 on nationalisation the building situated in Bucharest, Cobălcescu no. 36, property of the applicant's ancestor.
6. On 1 June 1999 company R.V., a State-owned company responsible for the management of property belonging to the State, sold a 104,98 sq. m. flat of the building and the appurtenant land to the tenants, V.D and D.M., under Law no. 112/1995.
7. On 20 November 2002, the applicant sought annulment of the contract before the Bucharest Court of First Instance requesting the court to declare the nationalisation of her property unlawful and to order its return to her.
8. On 9 September 2005, the Bucharest Court of Appeal, in the operative part of a final decision, dismissed as groundless an appeal on points of law by the applicant. In the reasoning of the judgment the court considered that although the seizure was null and void the bona fide principle should apply to the tenants who bought the flat from the State, who at that time was its legal owner.
9. On an unknown date the applicant lodged an application with the administrative authorities for restitution in kind of the property under Law no. 10/2001 governing immovable property wrongfully seized by the State. Since she had not received any answer, she brought court proceedings against the Mayor of Bucharest seeking to have him ordered to issue a reasoned decision upon her request. She also claimed a daily pecuniary penalty until execution.
10. On 25 January 2007 the Bucharest County Court upheld in part her action and ordered the Mayor to issue a reasoned decision regarding the restitution of the building located in Bucharest, Cobălcescu no. 36 as the applicant requested. On 22 May 2007 the Bucharest Court of Appeal dismissed the Mayor appeal. There is no evidence in the file as to the course of the proceedings.
11. The relevant legal provisions and jurisprudence are set forth in the judgments Brumărescu v. Romania ([GC], no. 28342/95, §§ 31-33, ECHR 1999-VII); Străin and Others v. Romania (no. 57001/00, §§ 19-26, ECHR 2005-VII); Păduraru v. Romania (no. 63252/00, §§ 38-53, ECHR 2005-XII (extracts)); and Tudor v. Romania (no. 29035/05, §§ 1520, 17 January 2008).
12. Measures in order to urge the award of compensation through the Proprietatea company have recently been adopted by the national authorities, especially in accordance with the Emergency Ordinance no. 81/2007.
